Citation Nr: 0202116	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  99-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Assignment of a higher initial disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling for the period prior to February 24, 2000, 
and 50 percent disabling for the period beginning February 
24, 2000.


WITNESSES AT HEARINGS ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
PTSD and assigned an initial 30 percent rating.

In connection with his appeal for service connection for 
PTSD, the veteran testified at a videoconference hearing in 
October 1997, and accepted such hearing in lieu of an in-
person hearing before a Member of the Board.  See 38 C.F.R. 
§ 20.700(e).  A transcript of that hearing is of record.  By 
rating decision of November 1998, the RO granted service 
connection for PTSD, and assigned a 30 percent evaluation for 
the disorder, effective in March 1996.

The Board notes that, although the veteran was scheduled for 
a BVA travel Board hearing, to be conducted in June 2001, he 
specifically withdrew his request in a May 2001 letter, 
signed by him.  The Board notes that the veteran presented 
personal testimony at an RO hearing in March 2000.  A 
transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period prior to March 26, 1999, the veteran's 
PTSD was manifested by symptoms consistent with mild 
occupational and social impairment.

3.  During the period beginning March 26, 1999, the veteran's 
PTSD is manifested by symptoms consistent with total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial disability 
rating higher than 30 percent for PTSD, for the period prior 
to March 26, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.130, 
Diagnostic Code 9411 (2001), § 4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for assignment of an initial disability 
rating of 100 percent for PTSD, for the period beginning 
March 26, 1999, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. Part 4, including § 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
law have been met.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The veteran presented personal 
testimony at a hearing before an RO Hearing Officer, in 
February 2000.  All relevant and available outpatient 
treatment records were obtained and the veteran was provided 
several VA medical examinations, the most recent in March 
2000.  The RO provided the veteran with copies of the rating 
decisions and the statement of the case (SOC) and 
supplemental statement of the case (SSOC) concerning the 
evaluation of his disability and the rating criteria.  These 
documents noted that all of the veteran's records were 
considered, including VA treatment reports and the March 2000 
VA examination.  The veteran acknowledged in a signed 
statement, dated September 2001, that he has no additional 
evidence to submit and the Board is unaware of any additional 
outstanding records pertaining to this issue.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied, and no additional development is necessary.  
As such, the Board will proceed with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in cases where the claim for a higher evaluation 
stems from an initial grant of service connection for the 
disability at issue, "staged" ratings may be assigned if 
there is a material change in the degree of disability during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination."  38 C.F.R. 
§ 4.126(a).  

The history of this appeal is set forth as follows.  In a 
November 1998 rating decision, the veteran was granted 
service connection for PTSD, and received a 30 percent 
rating, effective from March 13, 1996, the date of the 
original claim.  In April 1999, the RO received the veteran's 
VA Form 21-4138, requesting an increase in the disability 
rating assigned his PTSD.  Although the veteran did not 
specifically express disagreement with the November 1998 
rating decision that established service connection and 
assigned a 30 percent rating, the Board finds that his April 
1999 statement could arguably be viewed as such.  Thus, the 
provisions set forth in Fenderson, supra, are for 
consideration in this case.

Subsequent to the initiation of this appeal, the RO issued a 
Hearing Officer Decision and a supplemental statement of the 
case (SSOC), granting an increase to 50 percent, effective 
from February 24, 2000.  The veteran continued to express his 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993)(when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  In June 2000, the RO received a claim from the 
veteran requesting that the disability rating assigned his 
PTSD be increased to 70 percent.  Essentially, the veteran 
maintains that the 50 percent rating does not accurately 
reflect the level of impairment caused by his PTSD for the 
period beginning February 24, 2000, and that the 30 percent 
rating does not accurately reflect the level of impairment 
caused by his PTSD for the period prior to February 24, 2000.  

Effective November 7, 1996, VA issued revised regulations 
amending the portion of the rating schedule dealing with 
mental disorders.  The Court has held that where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

As this claim was placed in appellate status by filing a 
Notice of Disagreement with the initial rating award, but 
that initial Notice of Disagreement has not yet been 
resolved, this claim is an "original claim."  Fenderson at 
125-126.  In such cases, separate compensable evaluations 
must be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Accordingly, the Board must 
take into consideration the applicability of "staged" ratings 
in this case.

The veteran is presently assigned a 30 percent rating for 
PTSD, for the period prior to February 24, 2000, pursuant to 
Diagnostic Code 9411.  Under the version of that diagnostic 
code in effect after November 7, 1996, a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

The veteran is assigned a 50 percent rating for PTSD, for the 
period beginning February 24, 2000, pursuant to Diagnostic 
Code 9411, under which a 50 percent rating is assigned for 
manifestations of the disability reflecting occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Also, under the version of this diagnostic code in effect 
after November 7, 1996, a 70 percent rating is available for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is available for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Under the criteria of Diagnostic Code 9411 in effect prior to 
November 7, 1996, a 100 percent evaluation for PTSD was 
warranted for the existence of one of the following 
conditions: the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  Hence, 
these rating criteria set forth three independent bases for 
granting a 100 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Also, under the old criteria a 70 percent evaluation for PTSD 
was warranted where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  A 50 percent 
evaluation for PTSD was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and by reason of the 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent disability 
rating was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; and where the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.   38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial unadaptability that is "more than 
moderate but less than rather large."  VA O.G.C. Prec. Op. 
No. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

The Board has thoroughly reviewed the evidence of record 
reflecting the veteran's condition during the entire appeal 
period, as summarized in pertinent part below.  The Board 
finds that, beginning March 26, 1999, the evidence reflecting 
the veteran's disability most closely approximates the 
criteria for a 100 percent rating.  Prior to March 26, 1999, 
the Board finds that the evidence reflecting the veteran's 
disability most closely approximated the criteria for the 
then assigned 30 percent rating, and that the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 30 percent for this period.

I.  Period Prior to March 26, 1999

Reviewing the pertinent evidence of record reveals the 
following.  The veteran submitted a stressor statement in 
February 1996, in which he stated that he had never kept a 
job for very long since the war; he wasn't able to establish 
meaningful relationships; he had no friends, didn't see his 
children much and had trouble sleeping.  He stated that his 
war experience contributed to his marital problems and his 
divorce.  

An April 1996 VA examination showed the veteran's complaints 
that he had problems being sociable and that people did not 
care for him.  The veteran stated that he had been divorced 
since 1975.  He stated that he would sleep about 8 or 9 hours 
per day and would dream occasionally.  His main activity was 
watching TV.  He stated that little things would set him off 
and that he was unable to take orders.  On examination he was 
pleasant and cooperative; his thought production and 
continuity were good; he had goal directed speech; he was 
alert and oriented times 4; his recent and remote memory were 
intact; his immediate memory was decreased; his relationship 
to reality was good, and no thought disorder was noted.  The 
veteran's insight and judgment were good.  He was not 
suicidal or homicidal.  He described his mood as all right; 
his affect was euthymic; his sleep and appetite were stable.  
The examiner stated that he did not meet all the criteria for 
PTSD and he made no other diagnosis.  He rated the veteran's 
Global Assessment of Functioning (GAF) at 65 to 70.

In October 1997 the veteran presented personal testimony 
before a Member of the Board at a videoconference hearing.  
The veteran stated that he would have dreams and nightmares 
about the war; he did not sleep soundly.  Sometimes events 
around him would trigger memories.  He would see images of 
dead civilians he witnessed during a rocket attack in the 
war, and images related to coming ashore at Normandy.  He had 
trouble keeping his temper and was hotheaded.  He could never 
seem to get along with his wife and he did not have any 
friends.  He didn't like being in crowds and would stay away 
from sporting events and church.  He said he didn't see his 
family much.

A September 1998 psychological evaluation conducted by Dr. 
Dana D. Foley, Ph. D. showed that the veteran was feeling 
depressed, and that on some occasions he felt as though he 
would "just as soon die."  He reported sleep problems and 
dreams about the war.  He reported few activities and no 
friends.  He would spend most of his time watching TV or 
playing solitaire.  He said he didn't like crowds and 
preferred to stay by himself.  The veteran was divorced and 
had retired due to age in 1986.  Examination revealed the 
veteran to be alert and oriented to person, place, time and 
situation.  He was cooperative and showed no evidence of 
hallucinations or delusions.  He did not appear anxious but 
did seem depressed and almost tearful.  The examiner 
diagnosed mild PTSD.

The report of a VA examination conducted in October 1998 
reflects complaints of dreams about burying GI's in a 
graveyard and coming ashore on a beach and getting shelled.  
The veteran stated that he ran off his friends because he 
speaks his mind, and that his activities are watching TV and 
doing housework all day.  Examination revealed the veteran to 
be pleasant, cooperative, with good thought production and 
continuity and with no thought disorder.  He had goal-
directed speech.  He was alert and oriented times 4.  His 
remote and recent memory were intact; his immediate memory 
was decreased; his attention and concentration were good and 
his relationship to reality was good.  He was not suicidal or 
homicidal.  His mood was depressed and his affect was 
anxious.  His sleep was stable.  He had intrusive thoughts 
about the war and he tried to avoid these thoughts.  The 
examiner diagnosed PTSD with mild social and industrial 
impairment and a GAF of 70.  

In view of the evidence presented, the Board finds that the 
veteran's PTSD is properly rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (PTSD), at a 30 percent rating for the 
period prior to March 26, 1999.  The evidence shows that the 
veteran's symptomatology during this period consisted of mild 
social and industrial impairment, characterized by sleep 
disturbance, a depressed, anxious mood, a short temper, 
avoidance of crowds, and decreased immediate memory, but 
intact remote and recent memory, no thought disorder, and a 
GAF score ranging between 65 and 70.

The Board finds no basis in the evidence to show that the 
veteran's overall symptomatology meets the criteria for the 
next higher 50 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001) (PTSD) for this period.  Although 
there is evidence of disturbance of motivation and mood, as 
shown by his avoidance of outside activities and his 
depression, there is little evidence of the other criteria 
for a 50 percent rating, including flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking.  

Also, although the Board acknowledges evidence showing that 
the veteran tends to avoid social situations, that he does 
not like to take orders and that he tends to speak his mind 
and to have a short temper, the Board does not find this 
evidence sufficient to show an overall difficulty in 
establishing and maintaining effective work and social 
relationships during this period, especially in light of 
evidence showing the veteran to be cooperative, friendly, 
pleasant and to interact appropriately.  The evidence that 
the veteran could not maintain a good relationship with his 
wife is perhaps more persuasive, but even assuming sufficient 
evidence to meet the 50 percent level on this component, the 
Board finds that, when all the criteria are considered, the 
evidence reflecting the veteran's overall symptomatology more 
closely approximates the criteria for the then assigned 30 
percent rating under Diagnostic Code 9411, and a higher 
evaluation is not warranted.

The Board has also reviewed the veteran's symptoms under the 
criteria effective prior to November 7, 1996.  38 C.F.R. 
§ 4.132 Diagnostic Code 9411 (1996).  The Board does not find 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired during this period, nor does it find that, by reason 
of the veteran's psychoneurotic symptoms, his reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  In this 
regard, the Board notes the discussion above, and finds that, 
although the evidence shows that the veteran faced challenges 
in this area during this time period, the evidence does not 
reflect considerable impairment in either his social or 
industrial life.  

In addition, the GAF score of 65 to 70 as measured on the 
April 1996 VA examination was indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV); 38 C.F.R. § 4.130.  The Board finds that this score, is 
consistent with, and reinforces the other evidence of record, 
which more nearly approximates the symptomatology consistent 
with a rating of 30 percent for the veteran's service-
connected PTSD.  See 38 C.F.R. § 4.130 (2001).

II. Period Beginning March 26, 1999

Reviewing the pertinent evidence of record for this period 
reveals the following.  A March 26, 1999 VA hospital 
discharge summary shows that the veteran took part in a VA 
PTSD evaluation and treatment program.  Examination revealed 
the veteran to be alert, cooperative, with euthymic affect.  
He made good eye contact, had constricted, related thought 
processes and was goal directed without fundamental thought 
disorder.  His speech was clear and functionally intact.  He 
had no delusions, illusions or hallucinations, and no 
suicidal or homicidal ideation.  He was noted to have 
participated fully in the program and to have interacted 
appropriately with his peers and the staff; he was friendly 
and cooperative and attended his classes.  He was diagnosed 
with PTSD and chronic dysthymic disorder.  His GAF score was 
measured at 50 and his PTSD was described as chronic and 
severe in nature.

A July 1999 letter from a therapist at the VA Medical Center 
in Oklahoma City, Oklahoma, describes the veteran's symptoms, 
such as flashbacks, nightmares, anger, and difficulty being 
in public.  The therapist recommended that the veteran be 
considered totally disabled due to chronic and severe PTSD.

Outpatient treatment records from April 1999 to February 2000 
reflect ongoing spiritual counseling.

On February 24, 2000, the veteran presented personal 
testimony before the RO Hearing Officer.  The veteran and an 
acquaintance attested to the recent worsening of the 
veteran's condition.  The veteran stated that he had frequent 
nightmares and sleep disturbance.  He also stated that he had 
become more isolated from his family and would often end up 
in arguments with them.  He stated that he was not involved 
in any outside activities and only had one friend.  He would 
watch TV all day and would stay by himself.  He experienced a 
lot of stress and would easily be put on edge.  He 
experienced problems throughout his working life and went 
through several jobs because he refused to let other people 
tell him what to do.  The veteran's acquaintance testified 
that he was afraid the veteran might take his own life.  

A VA examination conducted in March 2000 showed worsening 
complaints of nightmares, depression and self imposed 
isolation.  The veteran stated that he did not see his family 
or friends.  He felt hopeless about the future and had some 
suicidal ideation without plans.  He slept only 2 or 3 hours 
at a time, with frequent nightmares of landing at Normandy 
and the dead bodies he witnessed.  The examiner stated that 
the veteran did not trust anyone and felt that others would 
possibly harm him.  Objective findings showed the veteran to 
be disheveled and wearing soiled clothing.  He was 
cooperative and related in a warm manner.  He looked away 
from the examiner during the examination.  He was coherent 
and goal directed.  There was no evidence of a thinking 
disorder; his mood was depressed and his affect was 
flattened.  He was oriented times 3 with no memory 
impairment.  His insight was adequate.  The examiner's 
impression was PTSD and severe major depression.  The 
veteran's GAF score was measured at 40 to 45.  The examiner 
stated that the veteran's PTSD had progressed and that his 
intrusive thoughts were more severe and more frequent; he had 
difficulty controlling his anger and he was socially isolated 
and very distrustful of everyone.

A May 2000 letter from Harold G. Barse, a therapist familiar 
with the veteran's history and condition, characterized the 
veteran's PTSD as chronic and severe.  The therapist stated 
that the veteran had a serious impairment in his ability to 
function socially, leading to increasing isolation and 
periods of depression, as well as estrangement from his 
family.

A statement signed by a VA physician in June 2000 states that 
the veteran is unable to work due to medical problems and his 
age.  In an attached statement, the veteran stated that the 
physician had been his primary doctor for the previous 5 
years.

A May 2001 letter from J. Brendan O'Keeffe, M.D., from 
Seminole Family Medicine Clinic in Seminole, Oklahoma, 
describes the veteran as alert and oriented, with a nervous 
and irritable affect.  The veteran had reported difficulty 
sleeping and nightmares, as well as agitation and avoidance 
of crowds.  Dr. O'Keeffe diagnosed severe PTSD and described 
the veteran as unemployable because of a nervous condition 
and age.  He described the veteran as permanently and totally 
economically and physically disabled.

A September 2001 examination report by Amal Chakraburtty, 
M.D., shows complaints of unhappiness, sadness and 
loneliness.  The veteran said he occasionally would get 
angry.  He would sleep only 2 to 4 hours per night and would 
dream about animals chasing him and about the war.  He had 
little energy and would watch TV all day.  The veteran 
reported crying spells and had a death wish.  On examination, 
the veteran was disheveled and maintained only 50 percent eye 
contact.  His speech had normal flow, volume and vocabulary.  
His thought process was focused and goal directed.  He 
reported visual hallucinations of animals chasing him in the 
daytime and at night.  His affect was sad.  He was alert and 
oriented times 3.  He had impaired abstract interpretation 
but no suicidal or homicidal ideas.  He was diagnosed with 
mild PTSD, and had a GAF of 65 to 70.

In the Board's view, the veteran's service-connected PTSD is 
productive of symptomatology which most closely approximates 
the criteria provided for a 100 percent rating for the period 
beginning March 26, 1999, under Diagnostic Code 9411 (PTSD).  
The Board acknowledges that the veteran's symptomatology, as 
shown by the medical evidence, does not include many of the 
criteria enumerated as consistent with the 100 percent 
rating.  These include gross impairment in thought processes 
or communication, grossly inappropriate behavior, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  However, the 
Board finds that the veteran's symptomatology does establish 
total occupational and social impairment, based on the 
remaining criteria, and based on the evidence in the record 
pertinent to this period.

In regard to the rating criteria, the evidence shows some 
difficulty in maintenance of personal hygiene, as found on 
the March 2000 VA examination and as confirmed by Dr. 
Chakraburtty in September 2001.  Dr. Chakraburtty's report 
also shows persistent delusions or hallucinations, as he 
reported that the veteran sees animals chasing him both 
during the day and night.  In addition, the Board notes 
evidence indicating that the veteran may pose a danger of 
hurting himself, as he has reported having a death wish in 
Dr. Chakraburtty's September 2001 report, and has reported 
suicidal ideation in the March 2000 VA examination.

As to the veteran's occupational impairment, the Board finds 
that the evidence pertinent to the period beginning March 26, 
1999 reflects total occupational impairment.  In addition to 
the evidence already presented, the Board finds persuasive 
the statements by a VA physician and a private physician, 
that the veteran is unemployable due primarily to his nervous 
condition.  The veteran was described as permanently and 
totally economically and physically disabled.  These opinions 
are consistent with the other facts presented, and they were 
offered by medical experts familiar with the veteran's 
history and condition.  Although the Board acknowledges that 
the veteran's age may play some role in determining his 
employment prospects, the Board is unable to assign any 
definable portion of the veteran's symptomatology to age as 
opposed to his service-connected PTSD, which is the principal 
reason for his unemployability.

As to the veteran's social impairment, the Board finds that 
the evidence pertinent to the period beginning March 26, 1999 
reflects total social impairment.  In addition to the 
evidence already presented, including the veteran's marital 
history, the Board notes findings that the veteran has 
difficulty controlling his anger and has cut himself off from 
his family and friends.  However, the Board finds most 
persuasive the opinion of the VA examiner, as stated in the 
March 2000 examination report, that the veteran was socially 
isolated and distrustful of everyone, as well as the opinion 
of the veteran's therapist, Mr. Barse, that he has a serious 
impairment in his ability to function socially.  These 
opinions and the evidence discussed above show not only that 
the veteran is totally socially impaired, but also medically 
attribute this impairment to the veteran's PTSD.

Also, in regard to occupational and social impairment, the 
Board notes the veteran's GAF scores, which have ranged from 
40 to 70 on recent measurements.  A score of 40 is indicative 
of some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV); 38 C.F.R. § 4.130 (2001).  

The Board finds that these scores reinforce the impression 
left by the other evidence of record and present an overall 
picture of the veteran's PTSD that more nearly approximates 
the symptomatology consistent with a rating of 100 percent.  
The provisions of 38 C.F.R. § 4.7 have been utilized to 
resolve any doubt in the veteran's favor.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's PTSD, his 
complaints and the current clinical manifestations of the 
disability and its effects on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered the severity of the PTSD during the entire period 
from the initial assignment of the 30 percent disability 
rating to the present time.  See Fenderson, 12 Vet. App. At 
125-126.  All other pertinent aspects of 38 C.F.R. Parts 3 
and 4 have also been considered.  The Board finds that, as 
the preponderance of the evidence reflecting the period prior 
to March 26, 1999 is against the claim, the benefit of the 
doubt doctrine is not applicable, and the increased rating 
claim for that period must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence reflecting the period prior to March 
26, 1999 does not show that the veteran's service-connected 
PTSD caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization during 
that period, such that application of the regular schedular 
standards is rendered impracticable.  Hence the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim of 
entitlement to assignment of an initial disability rating in 
excess of 30 percent for PTSD, for the period prior to March 
26, 1999, is denied.

Subject to the rules and regulations governing awards of 
monetary benefits, a 100 percent rating for PTSD, for the 
period beginning March 26, 1999, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

